Citation Nr: 0615819	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-25 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial compensable rating for 
degenerative joint disease of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right elbow.

4.  Entitlement to an initial compensable rating for 
degenerative joint disease of the right ankle.

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right shoulder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1965 
and in the Army National Guard from November 1994 to March 
2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

The Board notes that the statement of the case addressed the 
issues of entitlement to higher initial ratings for the 
veteran's bilateral hearing loss, his right knee disability, 
his right elbow disability, and his right ankle disability.  
Thereafter, in his August 2003 substantive appeal, he 
indicated that he wished to appeal the issues pertaining to 
his bilateral hearing loss, his right knee disability, his 
right ankle disability, and his right shoulder disability.  
As the substantive appeal was received within one year of the 
issuance of the April 2003 rating decision, the Board 
construes such arguments therein as a notice of disagreement 
as to the initial evaluation assigned to degenerative joint 
disease of the right shoulder.  

The Board observes that the April 2003 rating decision on 
appeal granted service connection for degenerative joint 
disease of the right elbow and assigned an initial 
noncompensable evaluation, effective April 1, 2003.  During 
the course of his appeal, the veteran was granted an 
increased rating, to 10 percent, effective April 1, 2003, in 
a June 2003 Decision Review Officer decision.  On a claim for 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
benefit sought on appeal has not been fully granted, and 
since the veteran did not withdraw his claim of entitlement 
to a higher initial rating for his service-connected right 
elbow disability, the matter remains before the Board for 
appellate review.

The Board also notes that the veteran was scheduled for a 
video-conference hearing before a Veterans Law Judge on March 
22, 2006; however, he failed to report for such hearing.  
Therefore, the Board considers the veteran's request for a 
video-conference hearing withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board initially notes that, pertinent to the veteran's 
claim of an initial rating in excess of 10 percent for 
degenerative joint disease of the right shoulder, the April 
2003 rating decision granted service connection for such 
disability and assigned an initial 10 percent evaluation, 
effective April 1, 2003.  As indicated in the Introduction, 
the veteran entered a notice of disagreement with respect to 
the propriety of the assigned initial evaluation in August 
2003.  When there has been an initial RO adjudication of a 
claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case.  See 
38 C.F.R. § 19.26 (2005).  Thus, remand for issuance of a 
statement of the case on this issue is necessary.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  However, this issue will 
be returned to the Board after issuance of the statement of 
the case only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).  

The veteran is service-connected for bilateral hearing loss, 
degenerative joint disease of the right knee, and 
degenerative joint disease of the right ankle, which are all 
evaluated as noncompensably disabling.  He is also service-
connected for degenerative joint disease of the right elbow 
and right shoulder, which are evaluated as 10 percent 
disabling.  The veteran has appealed with respect to the 
propriety of the initially assigned disability evaluations.  
He contends that his service-connected disabilities are more 
severe than the currently assigned evaluations and, as such, 
increased ratings are warranted.  

The Board finds that a remand is necessary in order to afford 
the veteran contemporaneous examinations.  Specifically, in a 
May 2006 Hearing Memorandum, the veteran's representative 
stated that the nature of the veteran's bilateral hearing 
loss and degenerative joint disease are such that the 
conditions worsen over time.  The Board notes that the 
veteran's service-connected disabilities were last evaluated 
at VA examinations conducted in January 2003.  The Board 
observes that there is no additional medical evidence 
contained in the claims file and, therefore, there is no 
evidence addressing the current severity of the veteran's 
disabilities.  As such, a remand is necessary in order to 
schedule the veteran for VA examinations.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the Board observes that Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's initial rating claims.  The United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his rating claims in an August 
2004 letter, but he was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
disabilities now on appeal.  This remand will enable VA to 
provide appropriate notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran as to the type of 
evidence that is needed to establish both an effective date.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for his initial rating claims now on 
appeal, as outlined by the Court in 
Dingess/Hartman, supra.  

2.  The veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and severity 
of his bilateral hearing loss disability.  
The examiner must review the claims file.  
The examiner is requested to identify 
auditory thresholds, in decibels, at 
frequencies of 1000, 2000, 3000, and 4000 
Hertz.  A Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

3.  The veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and severity of right knee, right 
elbow, right shoulder, and right ankle 
disabilities.  The examiner must review the 
claims folder.  Such tests as the examining 
physician deems necessary should be 
performed.  The examiner should record 
pertinent medical complaints, symptoms, and 
clinical findings.  The range of right 
knee, right elbow, right shoulder, and 
right ankle motions should be reported in 
degrees.  The examiner should identify the 
extent of any functional loss present with 
respect to each joint due to weakened 
movement, excess fatigability, 
incoordination, or pain on motion/use 
should be noted.  Any additional impairment 
on use should be described in terms of the 
degree of additional range of motion loss.  
The examiner should state whether any pain 
claimed by the veteran is supported by 
adequate pathology and is evidenced by his 
visible behavior.  The examiner should also 
comment on whether the veteran experiences 
flare-ups and if so what degree of 
additional functional limitation results.  
All opinions expressed should be 
accompanied by supporting rationale.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an initial rating in excess of 10 
percent for degenerative joint disease of 
the right shoulder must be issued.  The 
veteran should be advised of the time 
period in which to perfect his appeal.  
Only if the veteran's appeal as to this 
issue is perfected within the applicable 
time period, then such should return to 
the Board for appellate review.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
initial rating claims should be 
readjudicated.  If the claims remain 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





